Citation Nr: 0517799	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's right (major) shoulder acromioplasty 
residuals, rotator cuff repair residuals, and arthroscopic 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from January 1979 to September 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, established service connection for the 
veteran's right (major) shoulder acromioplasty residuals, 
rotator cuff repair residuals, and arthroscopic residuals and 
assigned a noncompensable evaluation for that disability.  In 
January 2005, the veteran was afforded a video hearing before 
the undersigned Acting Veterans Law Judge.  

For the reasons and bases addressed below, an initial 30 
percent disability evaluation for the veteran's right (major) 
shoulder acromioplasty residuals, rotator cuff repair 
residuals, and arthroscopic residuals is GRANTED.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative right shoulder disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to 
an initial compensable evaluation for the veteran's right 
(major) shoulder acromioplasty residuals, rotator cuff repair 
residuals, and arthroscopic residuals.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


FINDING OF FACT

The veteran's post-operative right (major) shoulder 
disability has been shown to productive of no more than a 
well-healed and non-tender post-operative scar; chronic right 
shoulder pain; and functional limitation of motion of the 
right upper extremity to a point midway between the side and 
shoulder level due to pain.  


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for the 
veteran's right (major) shoulder acromioplasty residuals, 
rotator cuff repair residuals, and arthroscopic residuals 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5201 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with right shoulder impingement, a right shoulder 
rotator cuff tear, and right shoulder acromioclavicular 
degenerative changes.  He subsequently underwent a September 
1998 right shoulder arthroscopic evaluation, open right 
shoulder acromioplasty, and right rotator cuff repair.  In 
November 2001, the RO established service connection for 
right (major) shoulder acromioplasty residuals, rotator cuff 
repair residuals, and arthroscopic residuals and assigned a 
noncompensable evaluation for that disability.  


II.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  A 20 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is possible to the shoulder level.  A 30 
percent evaluation requires that motion be limited to a point 
midway between the side and shoulder level.  A 40 percent 
evaluation required that motion be limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2004).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires the Department of 
Veterans Affairs (VA) to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In his December 2001 notice of disagreement, the veteran 
stated that he experienced chronic right shoulder pain 
associated with joint motion which prevented him from raising 
his right upper extremity to shoulder level; interfered with 
his ability to reach behind his back; prevented him from 
sleeping on his right side; and necessitated the use of 
Motrin.  

At a March 2003 VA examination for compensation purposes, the 
veteran complained of right shoulder pain associated with 
overhead and repetitive activity.  He reported that he was 
right-handed.  On examination of the right shoulder, the 
veteran exhibited a well-healed four-centimeter-long anterior 
shoulder scar; forward flexion to 110 actively and to 170 
degrees passively with pain beyond 110 degrees; abduction to 
110 actively and to 170 degrees passively with pain beyond 
110 degrees; and pain throughout the ranges of motion with 
repetitive joint motion.   

In his April 2003 Appeal to the Board (VA Form 9), the 
veteran advanced that his right shoulder disability 
significantly limited his physical activities and prevented 
him from sleeping on his right side.  He clarified that he 
was able to lift his right shoulder to a point "slightly 
lower than elbow to shoulder height."  

At the January 2005 video hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that he 
experienced chronic right shoulder pain when he moved his 
right upper extremity.  He clarified that he was unable to 
raise his right upper extremity to shoulder level.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's post-operative right shoulder 
disability has been shown to be manifested by chronic 
shoulder pain associated with repetitive joint motion which 
prevented him from raising his right upper extremity to 
shoulder level.  In his substantive appeal, the veteran 
indicated that he was able to raise his right upper extremity 
to a point "slightly lower" than shoulder level.  Such 
symptoms clearly merit assignment of a compensable evaluation 
under the provisions of Diagnostic Code 5201 due to the 
veteran's functional impairment.  In the absence of any 
objective or subjective evidence of either actual or 
functional limitation of motion of the right upper extremity 
to a point 25 degrees from the side, the Board finds that an 
initial 30 percent evaluation is warranted for the veteran's 
post-operative right shoulder disability.  
III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
October 2001 and May 2003, the veteran was provided with VCAA 
notices which informed him of the evidence needed to support 
his application; what actions he needed to undertake; and how 
the VA would assist him in developing his application.  The 
October 2001 notice was provided prior to the November 2001 
rating determination from which this appeal arises.  The VA 
has secured or attempted to secure all relevant documentation 
to the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2004).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that appellate review of the veteran's claim 
would not constitute prejudicial error given the favorable 
resolution of his claim above.  


ORDER

An initial 30 percent evaluation for the veteran's right 
(major) shoulder acromioplasty residuals, rotator cuff repair 
residuals, and arthroscopic residuals is GRANTED subject to 
the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


